 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11   JAMES RUTHERFORD, and THE                               Case No.: 18-CV-435 JLS (MSB)
     ASSOCIATION 4 EQUAL ACCESS,
12
                                           Plaintiffs,       ORDER SETTING EVIDENTIARY
13                                                           HEARING
     v.
14
                                                             (ECF Nos. 59, 62, 63)
     EVANS HOTELS, LLC; and DOES 1 to
15
     50,
16                                       Defendants.
17
18          Presently before the Court is Plaintiffs James Rutherford and The Association 4
19   Equal Access’s Response to Order to Show Cause Regarding Article III Standing (ECF
20   No. 62), filed in response to the Court’s April 29, 2019 Order for Plaintiffs to Show Cause
21   Why This Action Should Not Be Dismissed for Lack of Standing and Subject-Matter
22   Jurisdiction (ECF No. 59), as well as Defendant Evans Hotels, LLC’s Response to
23   Plaintiffs’ Statement of Cause Regarding Article III Standing (ECF No. 63).1
24          Having carefully reviewed the Parties’ filings, the evidence, and the law, the Court
25   finds that deciding the issue of standing would require the Court to resolve issues of
26
27   1
       Also pending before the Court is Defendant Evans Hotels, LLC’s Ex Parte Motion to File a Supplemental
28   Brief re Opposition to Class Action and Reopen Class Discovery If Necessary (ECF No. 60), on which
     the Court does not rule in this Order.

                                                         1
                                                                                        18-CV-435 JLS (MSB)
 1   credibility and/or disputed material facts. Consequently, an evidentiary hearing is required.
 2   See, e.g., Hohlbein v. Hospitality Ventures LLC, 248 Fed. App’x 804, 806 & n.2 (9th Cir.
 3   Sep. 20, 2007); Cholakyan v. Mercedes-Benz USA, LLC, No. CV 10-05944 MMM (JCx),
 4   2012 WL 12861143, at * 24 (C.D. Cal. Jan. 12, 2012). The Court therefore SETS an
 5   evidentiary hearing for Monday, July 1, 2019, at 9:00 a.m., in Courtroom 4D.
 6   Mr. Rutherford SHALL PERSONALLY ATTEND and be prepared to answer questions
 7   from the Court. At the hearing, the Parties will be permitted to offer documentary evidence
 8   and oral testimony from additional witnesses relevant to the issue of Plaintiffs’ standing.
 9         On or before June 20, 2019, the Parties SHALL FILE a joint list of witnesses and
10   exhibits proposed to be offered/introduced at the hearing. For each witness, the Parties
11   briefly SHALL OUTLINE the subject matter of the proposed witness’ testimony. The
12   Court expects the Parties reasonably to cooperate and to reach appropriate stipulations with
13   respect to the authenticity and admissibility of exhibits and evidence at the hearing. Any
14   such stipulations SHALL BE OUTLINED in the Parties’ joint list of witnesses and
15   exhibits. To the extent that the Parties genuinely disagree as to the admissibility of a
16   particular item of evidence, the Parties SHALL LIST the item of evidence and SHALL
17   INDICATE the basis of the Parties’ dispute. The Parties are HEREBY CAUTIONED
18   that any witnesses or exhibits not listed in the Parties’ joint list of witnesses and exhibits
19   shall not be admitted and considered at the hearing.
20         Also on or before June 20, 2019, each Party MAY FILE a brief, not to exceed
21   ten (10) pages, addressing the applicable law and burden of proof, what each Party expects
22   the evidence at the hearing to show, any evidentiary disputes likely to be encountered at
23   the hearing, and any other matters that will promote the just and efficient conduct of the
24   hearing. No further briefing shall be permitted, unless specifically requested by the Court.
25         IT IS SO ORDERED.
26   Dated: May 24, 2019
27
28

                                                   2
                                                                                 18-CV-435 JLS (MSB)
